

EXHIBIT 10.1
 
FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This First Amended and Restated Employment Agreement (“Agreement”) is entered
into December 21, 2006, but not to take effect until the Effective Date (as
defined in Section 1(d) below) by and between L. Michael Cutrer, an individual
(“Executive), and North American Scientific, Inc., a Delaware corporation (the
“Company”).
 
WHEREAS, Executive and the Company currently are parties to an Employment
Agreement dated April 1, 2002 (“2002 Employment Agreement”);
 
WHEREAS, the parties have agreed that the Company will seek to hire a new
President and Chief Executive Officer (“new CEO”);
 
WHEREAS, until such time as the Company hires a new CEO, Executive will continue
as the Company’s President and Chief Executive Officer under the terms of the
2002 Employment Agreement;
 
WHEREAS, upon the hire of the new CEO, Executive’s role and employment
relationship will change and will be governed by the terms and conditions
contained in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises contained below, the
parties agree as follows:
 
1.  Employment by the Company and Term.
 
(a)  Position. At the time the Company hires a new CEO, and subject to the terms
herein, Executive shall assume the position of and the Company agrees to employ
Executive as Executive Vice President and Chief Technology Officer, and in such
other executive capacities as may be requested from time to time by the new CEO
or his or her successor (“CEO”), the Company’s Board of Directors (“Board”), or
a duly authorized committee thereof, and Executive hereby accepts such
employment. Executive shall render such other services for the Company and
entities controlled by, under common control with or controlling, directly or
indirectly, the Company, and to successor entities and assignees of the Company
(“Company Affiliates”) as the Company may from time to time reasonably request
and as shall be consistent with the duties Executive is to perform for the
Company and with Executive’s experience. During the term of his employment with
the Company, Executive will devote his full time and use his best efforts to
advance the business and welfare of the Company, and will not engage in any
other employment or business activities for any direct or indirect remuneration
that would be directly harmful or detrimental to, or that may compete with, the
business and affairs of the Company, or that would interfere with his duties
hereunder.
 
(b)  Duties. Executive shall serve in an executive capacity and shall assist the
new CEO in his or her transition to the Company as requested and perform such
duties as may be assigned from time to time by the CEO or the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  Company Policies. The employment relationship between the parties shall be
governed by the general employment policies and practices of the Company,
including but not limited to those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.
 
(d)  Term. This Agreement shall become effective on the day the new CEO
commences employment with the Company (“Effective Date”). Thereafter,
Executive’s employment shall be at-will, and either party may terminate such
employment at any time, for any reason, with or without notice, subject to the
terms of Section 6 below (“Term”). Executive acknowledges that certain
provisions of this Agreement, including without limitation Sections 7, 8 and 9,
survive termination of employment and termination of this Agreement.
 
2.  Compensation and Benefits.
 
(a)  Salary. Effective on the Effective Date, Executive shall receive for
services rendered hereunder a salary at a rate of Two Hundred and Eighty
Thousand Dollars ($280,000.00) per annum, payable in accordance with Company’s
policies and practices for payment of salary to salaried employees (the “Base
Salary”). The Base Salary will be reviewed by and shall be subject to adjustment
at the sole discretion of the Company’s Compensation Committee each fiscal year
during the term of Executive’s employment based on recommendation of the CEO;
provided, however, that at a minimum Base Salary shall be adjusted each fiscal
year in an amount equal to the change during the preceding twelve (12) months in
the Consumer Price Index for All Urban Consumers (CPI—U), U.S. city average. The
initial salary review will be conducted no later than twelve (12) months after
the Effective Date and on an annual basis thereafter.
 
(b)  Participation in Benefits Plans. During the term hereof, Executive shall be
entitled to participate in any group insurance, hospitalization, medical,
dental, health, accident, disability or similar plan or program of the Company
now existing or established hereafter to the extent that he is eligible under
the general provisions thereof. The Company may terminate or modify any such
benefit plan or program, provided that to the extent reasonably possible, the
Company shall not terminate such benefits without providing Executive a minimum
of 30 days notice of the termination of such benefits as described herein.
Executive shall also participate in all fringe benefits offered generally by the
Company to its executives.
 
(c)  Vacation. Executive shall be entitled to a period of annual vacation time
equal to five (5) weeks per twelve month period, to accrue pro rata during the
course of each such twelve month period. The days selected for Executive’s
vacation must be mutually and reasonably agreeable to Company and Executive. In
no event shall Executive’s total accrued vacation exceed seven (7) weeks.
Whenever Executive’s total accrued vacation has reached the maximum of seven (7)
weeks, Executive will stop accruing any further vacation and will only resume
accruing vacation when and to the extent the Executive’s total accrued vacation
is reduced below the maximum of seven (7) weeks.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)  Deductions. All compensation to be paid to Executive under any provision of
this Agreement or otherwise shall be subject to such deductions as authorized or
required by law.
 
3.  Bonuses.
 
(a)  Annual Bonuses. Through the Agreement’s Termination Date (as defined in
Section 6 below), Executive will be eligible to receive a bonus (the “Annual
Bonus”). Executive will be deemed to have earned his bonus in full on October
31, of the Company’s fiscal year with respect to which the bonus is determined
(the “Measuring Year”), regardless of the date of determination or payment of
the bonus, The amount of the bonus will be determined pursuant to the terms of
this Agreement by the Board or the Compensation Committee thereof on or about
the January 15 following the last day of the Measuring Year. The Annual Bonus
will be based on performance goals and approved by the Board or the Compensation
Committee thereof and established by the Board or the Compensation Committee
thereof in consultation with the CEO and the Executive (“Performance Goals”).
The Executive shall be entitled to an Annual Bonus of not less than 25% of his
Base Salary if the Company and Executive meet or exceed the Performance Goals
established for the pertinent Measuring Year.
 
(b)  Other Bonus Plans. From time to time, the Board may, in its discretion,
institute supplementary bonus plans or stock option plans, for which Executive
may be eligible. The terms of such benefits shall be determined by the
applicable plan.
 
4.  Stock Options. The Company may grant Executive certain incentive and
non—qualified stock options (“Options”) in accordance with the Company’s annual
stock option grants. All options granted to Executive prior to the Effective
Date will continue to vest during the Term of employment under this Agreement,
in accordance with the terms of such grants.
 
5.  Reasonable Business Expenses and Support. Executive shall be reimbursed for
documented and reasonable business expenses in connection with the performance
of his duties hereunder. Executive shall be furnished reasonable office space,
assistance and facilities suitable to and appropriate for his position and
responsibilities.
 
6.  Termination of Employment. The date on which Executive’s employment by the
Company ceases for any reason, whether voluntary or involuntary, shall be
defined herein as the “Termination Date.”
 
(a)  Termination Date On or Before October 31, 2007.
 
(i)  If, on or before October 31, 2007, (a) the Company terminates Executive’s
employment for any reason other than Executive’s death, Disability or Cause, or
(b) Executive resigns for Good Reason, the Company will continue to pay
Executive his Base Salary in effect on the Termination Date through October 31,
2007 in accordance with the Company’s standard payroll practices for salaried
employees.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)  Definition of Cause. “Cause” means the occurrence or existence of any of
the following with respect to Executive, as determined by a majority of the
disinterested directors of the Board: (a) continued failure to substantially
perform of Executive’s duties or responsibilities as determined by the Company’s
Board, provided that the Company has given Executive written notice specifying
the basis upon which the Company determined that Executive’s duties or
responsibilities were not substantially performed, which remains uncorrected by
the Executive after the lapse of 30 days following receipt of the written
notice; (b) a material breach by Executive of any of his material obligations
hereunder which remains uncured after the lapse of 30 days following the date
that the Company has given Executive written notice thereof; (c) a material
breach by the Executive of his duty not to engage in any transaction that
represents, directly or indirectly, self—dealing with the Company or any of its
Affiliates which has not been approved by a majority of the disinterested
directors of the Board or of the terms of his employment, if in any such case
such material breach remains uncured after the lapse of 30 days following the
date that the Company has given the Executive written notice thereof; (d) the
repeated material breach by the Executive of any material duty referred to in
clause (b) or (c) above as to which at least one (1) written notice has been
given pursuant to such clause (b) or (c); (e) any act of misappropriation,
embezzlement, intentional fraud or similar conduct involving the Company or any
of its Affiliates; (f) the violation of any federal, state or local law or any
act of moral turpitude which has a material adverse impact on the business,
reputation or operation of the Company or on Executive’s ability to perform his
duties under this Agreement; (g) intentional infliction of any damage of a
material nature to any property of the Company or any of its Affiliates; or (h)
the repeated non—prescription abuse of any controlled substance or the repeated
abuse of alcohol or any other non—controlled substance which, in any case
described in this clause, the Board reasonably determines has a material adverse
impact on the Executive’s ability to serve in his capacity as an officer or
employee of the Company or it Affiliates.
 
(iii)  Definition of Resignation for Good Reason. A “Resignation for Good
Reason” shall mean a termination of the employment relationship by Executive
after an unwarranted material diminution by the Company in Executive’s position
or responsibilities without Executive’s consent, provided that within 60 days of
any such alleged diminution, Executive provides the Company with written notice
of the basis for his claim that he has Good Reason to terminate his employment
and a period of at least 10 days to cure. The parties agree that no event
occurring before the Effective Date, nor the changes set forth in the recitals
above or contained in this Agreement shall constitute Good Reason for Executive
to resign under this Agreement.
 
(iv)  Definition of Disability.“Disability” means an accident, illness, injury
or other medical condition that renders Executive unable to perform the
essential functions of his position, even with reasonable accommodation, as
defined by the Company’s then existing disability insurance policy.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)  Termination At Any Time After Effective Date. In addition to any payment
that may be due under Section 6(a) above, upon the termination of Executive’s
employment with the Company at any time after the Effective Date, whether
voluntary or involuntary, and for any reason, except for a Control Termination
as provided in Section 6(c) immediately below, Executive will be entitled to the
following
 
(i)  Severance pay equal to Executive’s highest Base Salary during his
employment by the Company ($340,680 or higher) multiplied by three, to be paid,
as salary continuation over a three (3) year period in accordance with the
Company’s standard payroll practices for salaried employees; and
 
(ii)  Any unvested Options granted to Executive shall immediately vest as of the
Termination Date (including for purposes of this Section 6(b)(ii) options
granted prior to the Effective Date), and the date to exercise all Options that,
on the Termination Date, have an exercise price that is not less than the fair
market value of the stock, shall be extended to the later of the last day of the
year in which the Option would otherwise have expired or two and a half months
after the date on which the Option would otherwise have expired (or such later
date as may be permitted by final regulations issued pursuant to Section 409A of
the Internal Revenue Code, but in no event later than the date on which the
Option would have expired had Executive's employment not been terminated).
 
(c)  Control Termination. The term “Control Termination” shall mean: (i) a
termination of this Agreement and Executive’s employment by the Company or the
Executive immediately prior to or concurrent with a Change of Control (as
defined below) if Executive is not employed by the successor entity after such
Change in Control; or (ii) resignation by the Executive within 90 days after a
“Change of Control” of the Company upon the occurrence of any of the following
events:
 
(A)  a significant change in the nature or scope of Executive’s authority or
duties or a reduction in Executive’s total compensation package from that
provided by the Company immediately prior to the Change in Control; or
 
(B)  the requirement that Executive relocate his residence outside the Los
Angeles, California metropolitan area.
 
In the event of a Control Termination, Executive will be entitled to a “Control
Severance Payment” in the gross amount equal to the total of: (w) three (3)
years’ Base Salary; (x) the highest Annual Bonus paid to Executive in the three
years prior to such termination multiplied by three (3); (y) the Black/Scholes
valuation of the options received by Executive during the one year prior to such
termination multiplied by three (3); and (z) the payment referred to in Section
(e) below. The Control Severance Payment shall be paid as salary continuation
ratably over a one year period. In addition, any unvested Options granted to
Executive shall immediately vest as of the Termination Date (including for
purposes of this Section 6(c) options granted prior to the Effective Date).
 
 
5

--------------------------------------------------------------------------------

 
 
The term “Change of Control” shall mean a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities and Exchange Act
of 1934 (the “Act”) or, if Item 6(e) is no longer in effect, any regulations
issued by the Securities and Exchange Commission pursuant to the Act which serve
similar purposes; provided that, without limitation,
 
(ii)  such a change in control shall be deemed to have occurred if and when
either (A) except as provided in (ii) below, any “person” (as such term is used
in Sections 13(d) and 14(d) of the Act) is or becomes a “beneficial owner” (as
such term is defined in Rule 13d-3 promulgated under the Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote with respect to the election of its Board of Directors, or (B) as the
result of the foregoing transaction or events, individuals who were members of
the Board immediately prior to any such transaction or event shall not
constitute a majority of the Board of Directors following such transaction or
event, and
 
(iii)  no Change in Control shall be deemed to have occurred if and when: (A)
any such change is the result of a transaction which constitutes a “Rule 13e-3
transaction” as such term is defined in Rule 13e-3 promulgated under the Act; or
(B) the transaction resulting in such change in control is approved by a
majority of the members of the Board immediately prior to such change in
control.
 
(d)  Compliance With IRC Section 409A. Executive agrees that if and to the
extent necessary to comply with Section 409A of the Internal Revenue Code, as
determined by the Company in its reasonable discretion, any and or all payments
under this Section 6 necessary to so comply will be deferred until six months
after the Termination Date, and any such amounts that would otherwise would have
been paid during such six-month period will be paid instead as a lump sum at the
end of the such six-month period.
 
(e)  Excess Parachute Payment. In the event that Executive’s termination of
employment occurs in connection with a change in ownership or control of the
Company within the meaning of Section 280G of the Internal Revenue Code, and it
is determined that any portion of Executive’s severance payment (or any other
payment that Executive receives in connection with the change in ownership or
control) constitutes an excess parachute payment subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code, Executive will receive an
additional gross-up payment calculated by the Company’s, outside accountant so
that the net amount of such gross-up payment, after deduction of all income and
excise taxes imposed on such payment, is equal to the amount of such excise tax.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)  Release of Claims. The payment of any severance payments or benefits under
Section 6 of this Agreement shall be subject to Executive signing an agreement
reconfirming his post—employment obligations contained in this Agreement and
releasing the Company and all related parties from any claims, such agreement to
be prepared by the Company or its designee.
 
7.  Proprietary Information Obligations.
 
During the term of employment under the Agreement, Executive will have access to
and become acquainted with the Company’s and the Company Affiliates’
confidential and proprietary information, including, but not limited to,
information or plans regarding the Company’s and Company Affiliates’ customer
relationships; personnel, sales, marketing, and financial operations and
methods; trade secrets; business plans; research and development; formulas;
devices; secret inventions; processes; and other compilations of information,
records, and specifications (collectively “Proprietary Information”). Executive
shall not disclose any of the Company’s or the Company’s Affiliates’ Proprietary
Information directly or indirectly, or use it in any way, either during the term
of this Agreement or at any time thereafter, except as require in the course of
his employment for the Company or as authorized in writing by the Company. All
files, records, documents, computer—recorded information, drawings,
specifications, equipment and similar items relating to the business of the
Company or the Company’s Affiliates, whether prepared by Executive or otherwise
coming into his possession, shall remain the exclusive property of the Company
or the Company’s Affiliates, as the case may be, and shall not be removed from
the premises of the Company under any circumstances whatsoever without the prior
written consent of the Company, except when (and only for the period) necessary
to carry out Executive’s duties hereunder, and if removed shall be immediately
returned to the Company upon any termination of his employment or at any other
time that the Company may request; provided, however, that Executive may retain
copies of documents reasonably available to the Company’s shareholders generally
and any documents that were personally owned, which copies and the information
contained therein Executive agrees not to use for any business purpose.
Notwithstanding the foregoing, Proprietary Information shall not include
information which is or becomes generally public knowledge except through
disclosure by the Executive in violation of this Agreement or the wrongful act
of any third party, and (ii) information that may be required to be disclosed by
applicable law.
 
8.  Non—Solicitation. From the Execution Date of this Agreement through the date
one year after the Termination Date, Executive will not on his own behalf or on
behalf of an other person or entity, without the express written consent of the
Board, solicit or attempt to solicit, induce or encourage any then current
employee, customer, business relation, service provider or representative of the
Company to terminate or modify his, her or its employment or business
relationship with the Company.
 
9.  Inventions. Executive will, during the period of his employment, disclose to
the Company promptly and fully all Inventions made or conceived by the Executive
(either solely or jointly with others), including but not limited to Inventions
which relate to the business of the Company or Company Affiliates or the
Company’s or the Company Affiliates’ actual or anticipate research or
development, or result from work performed by him for the Company or the Company
Affiliates. All Inventions and all records related to Inventions, whether or not
patentable, shall be and remain the sole and exclusive property of the Company.
“Inventions” means all inventions, discoveries, processes, improvements,
designs, developments, and ideas, and all know—how related thereto. Executive
hereby assigns and agrees to assign to the Company or its designee all of his
rights to Inventions and any patents, trademarks, or copyrights which may be
issued with respect to Inventions. Executive further acknowledges that all work
shall be work made for hire. During and after the term of this Agreement,
Executive agrees to assist the Company, without charge to the Company but at its
request and expense, to obtain and retain rights in Inventions, and will execute
all appropriate related documents at the request of the Company or its designee.
 
 
7

--------------------------------------------------------------------------------

 
 
Executive understands that this Paragraph 9 shall not apply to any invention for
which no equipment, supplies, facilities, trade secret, or other confidential
information of the Company or Company Affiliates was used and which was
developed entirely on his own time, and does not relate to the business of the
Company or Company Affiliates, its actual or anticipated research, and does not
result from any work performed by him for the Company or Company Affiliates.
 
10.  Miscellaneous.
 
(a)  Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of immediately upon personal delivery
(including personal delivery by reputable delivery service, telecopy or telex),
or the fourth day after mailing by first class mail to the recipient at the
address indicated below:
 
To the Company:
 
North American Scientific, Inc
20200 Sunburst Street
Chatsworth, CA 91311
Attn: Board of Directors
 
To Executive:
 
L. Michael Cutrer
10207 Jumilla Avenue
Chatsworth, CA 91311
 
or to such address or to the attention of such other person as the recipient
party will have specified by prior written notice to the sending party.
 
(b)  Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)  Entire Agreement. Upon the Effective Date, this document shall constitute
the final, complete, and exclusive embodiment of the entire agreement and
understanding between the parties related to the subject matter hereof and
supersedes and preempts any prior or contemporaneous understandings, agreements,
or representations by or between the parties, written or oral, specifically
including, but without limitation the 2002 Employment Agreement.
 
(d)  Counterparts. This Agreement may be executed on separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement.
 
(e)  Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors and assigns, except that Executive may not assign any of his duties
hereunder and he may not assign any of his rights hereunder without the prior
written consent of the Board.
 
(f)  Amendments. No amendments or other modifications to this Agreement may be
made except by writing and signed by both parties. No amendment or waiver of
this Agreement requires the consent of any individual, partnership, corporation
or other entity not a party to this Agreement. Nothing in this Agreement,
express or implied, is intended to confer upon any third person any rights or
remedies under or by reason of this Agreement.
 
(g)  Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California without giving effect to principles of conflicts of law.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date it is last executed below by either party.
 

NORTH AMERICAN SCIENTIFIC, INC.                 By: /s/ GARY N. WILNER    
/s/ L. MICHAEL CUTRER  

--------------------------------------------------------------------------------

Chairman
   

--------------------------------------------------------------------------------

L. MICHAEL CUTRER
          Date:
December 21, 2006

--------------------------------------------------------------------------------

  Date:
December 20, 2006

--------------------------------------------------------------------------------

 
 
9

--------------------------------------------------------------------------------

 
 
 